Smith, P. J.
(concurring). — I confess that the rule in relation to punitory damages, as applied to corporations, is not well settled in this state. The cases have left room for doubt on the subject. The rulings of the supreme court, as may be seen by reference to the cases cited in the opinions in this case, instead of settling, seem to unsettle, the rule. It is contended that the adjudged cases support either view of the law. The rule either does or does not obtain in this state. Its *309existence has been rendered uncertain by the course of judicial decision in this state. Res est misera ubi jus est vagum et incertum.
I do not, myself, however, regard the question of the existence of the rule, with its qualification, an open one in this state. If the question were res integra, I should hesitate long before lending it my sanction. . I do not think the qualification a logical corollary to the proposition. Besides, I am inclined to think that the application of the qualification is not countenanced by a sound public policy. But the cases of Perkins v. Railroad, 55 Mo. 201; Graham v. Railroad, 66 Mo. 536, and Randolph v. Railroad, 18 Mo. 609, I think, are conclusive upon us.
Whatever may be the diversity of opinion which has arisen in consequence of other decisions of the supreme court, where no mention is made of the qualification, I think, in the absence of an express ruling, overthrowing the Perkins and Graham cases, just cited, that we must follow them, whether they have the approval of our judgment or not. With these convictions, I feel constrained to concur with Judge Ellison in the result which he has reached in his opinion.